SHARED SERVICES AGREEMENT

     This SHARED SERVICES AGREEMENT (“Agreement”) made as of August 30, 2002 is
entered into by and between Lennox International Inc. (“Lennox”) having its
principal place of business located at 2140 Lake Park Blvd., Richardson, TX
75080, and Outokumpu Heatcraft USA LLC having its principal place of business
located at Memphis and Outokumpu Heatcraft B.V. having its principal place of
business in Amsterdam (referred to as “JV”), pursuant to the following Recitals
and Clauses:


W I T N E S S E T H:

      WHEREAS, Lennox is organized pursuant to the laws of Delaware and has all
the necessary authorizations, corporate or otherwise, to enter into this
Agreement;

      WHEREAS, JV is a limited liability company organized pursuant to the laws
of Delaware and has all the necessary authorizations, corporate or otherwise, to
enter into this Agreement;

      WHEREAS, pursuant to a Share Purchase Agreement (“U.S. Purchase
Agreement”), dated as of July 18, 2002, entered into by and among Lennox,
Outokumpu Copper Products Oy (“OCP”) and Outokumpu Copper Holdings, Inc.
(“Holdings”) and pursuant to a Share Purchase Agreement (“European Purchase
Agreement”), dated as of July 18, 2002, entered into by and among OCP and LGL
Holland B.V. ( OCP together with its subsidiaries being hereafter referred to as
“Outokumpu”), the Parties thereto have agreed for Outokumpu to acquire
fifty-five percent (55%) of the heat transfer business of Lennox, as more fully
described in the Purchase Agreements (the “Lennox Heat Transfer Business”) in
the form of joint venture companies in the United States, Europe and Asia (the
“JV Business”);

     WHEREAS, prior to the Effective Date, Lennox, using its corporate resources
and resources from the Subsidiaries, provided certain services in support of the
operation of the Lennox Heat Transfer Business;

     WHEREAS, the Parties have agreed that after the Effective Date, Lennox will
provide, or will solicit the Subsidiaries to provide, the Lennox Shared Services
to support the activities of the JV Business under the terms of this Agreement;

     WHEREAS, prior to the Effective Date, the Lennox Heat Transfer Business
provided certain services in support of the operation of ADP; and

     WHEREAS, the Parties have agreed that after the Effective Date, JV will
provide the JV Shared Services to support the activities of ADP under the terms
of this Agreement.

--------------------------------------------------------------------------------

     NOW THEREFORE, in consideration of the mutual covenants and undertakings of
the Parties and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, accepted and agreed to, Lennox and
JV hereby agree as follows:

CLAUSES

                1.       DEFINITIONS.

                1.1.     For purposes of this Agreement, the following terms
shall have the meaning ascribed to them, as follows:

                (a)       ADP: means Advanced Distributor Products LLC, a
Delaware limited liability company and an indirect, wholly-owned subsidiary of
Lennox.

                (b)       Agreement: shall have the meaning set forth in the
Preamble.

                (c)       Default Notice: shall have the meaning set forth in
Clause 11.

                (d)       Effective Date: shall mean the effective date of the
Purchase Agreement which shall be the Closing Date as specified in the U.S.
Purchase Agreement and the European Purchase Agreement.

                (e)       JV: shall have the meaning set forth in the Preamble.

                (f)       JV Business: shall have the meaning set forth in the
Recitals.

                (g)       JV Shared Services: shall mean the services listed on
Exhibit A, attached hereto, and any other services as may be agreed to by the
Parties, and which may be required by ADP in connection with its operations in
the United States. The services and fees described on Exhibit A are initial
operating estimates prepared by the parties as of the Effective Date and will
provide the basis for operations after the Effective Date. As soon as practical,
but in no event after three (3) months from the Effective Date, the parties will
have completed a thorough review of the scope of services being provided and the
fees being charged therefore. The parties agree that, unless otherwise provided
in this Agreement, any adjustments required to the scope of services shall be
made at that time but any changes to the fees being charged will be retroactive
to the Effective Date.

                (h)       JV Shared Services Fees: shall have the meaning set
forth in Clause 5.1.

                (i)       Lennox: shall have the meaning set forth in the
Preamble.

                (j)       Lennox Heat Transfer Business: shall have the meaning
set forth in the Recitals.

--------------------------------------------------------------------------------

                (k)       Lennox Shared Services: shall mean the services listed
on Exhibit B, attached hereto, and any other services as may be agreed to by the
Parties, and which may be required by JV in connection with its operations in
the United States, Europe and Asia and/or at such other business locations of JV
as may be agreed to by the Parties. The services and fees described on Exhibit B
are initial operating estimates prepared by the parties as of the Effective Date
and will provide the basis for operations after the Effective Date. As soon as
practical, but in no event after three (3) months from the Effective Date, the
parties will have completed a thorough review of the scope of services being
provided and the fees being charged therefore. The parties agree that, unless
otherwise provided in this Agreement, any adjustments required to the scope of
services shall be made at that time but any changes to the fees being charged
will be retroactive to the Effective Date.

                (l)       Lennox Shared Services Fees: shall have the meaning
set forth in Clause 4.1.

                (m)       Losses: shall the have the meaning set forth in Clause
10.1.

                (n)       Outokumpu: shall have the meaning set forth in the
Recitals.

                (o)       Party: means either Lennox or JV, as applicable.

                (p)       Parties: means both Lennox and JV.

                (q)       Purchase Agreement: shall have the meaning set forth
in the Recitals.

                (r)       Subsidiaries: shall mean entities that are owned one
hundred percent (100%) directly or indirectly by Lennox.

                (s)       Term: shall have the meaning set forth in Clause 8.

                2.        LENNOX SHARED SERVICES.

                2.1.     Lennox hereby agrees to render to JV, or cause the
Subsidiaries to render to JV, the Lennox Shared Services through the personnel
and employees of Lennox or the Subsidiaries. Lennox agrees to perform, or cause
the Subsidiaries to perform, the Lennox Shared Services with the same degree of
care, skill and diligence, and using the same operating procedures, as used in
performing similar services for Lennox’s own benefit, consistent with past
practice (where applicable).

--------------------------------------------------------------------------------

                2.2.     Notwithstanding anything to the contrary set forth in
this Agreement (including Exhibit B), the Parties agree that the Lennox Shared
Services do not include any services that were previously provided by the Vice
President of Finance or other group personnel of the Lennox Heat Transfer
Business which were not transferred to the JV, all of which are to be provided
by resources within the JV.

                2.3.      JV, at its sole option, may terminate the provision of
all or any portion of the Lennox Shared Services at any time during the Term of
this Agreement by providing Lennox with six (6) months prior written notice.

                2.4.     Prior to termination of this Agreement for whatever
reason, JV shall ensure that it has adequate resources in place to eliminate the
need for the Lennox Shared Services.

                2.5.     The Lennox Shared Services provided hereunder shall be
provided by Lennox or the Subsidiaries without any warranty as to the
sufficiency, quality or completeness or the suitability of such services for any
purpose. ACCORDINGLY, OTHER THAN AS SPECIFICALLY SET FORTH IN THIS AGREEMENT,
LENNOX MAKES NO WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE LENNOX SHARED
SERVICES PROVIDED HEREIN INCLUDING ANY IMPLIED WARRANTY OR MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

                3.       JV SHARED SERVICES.

                3.1.     JV hereby agrees to render the JV Shared Services to
ADP through JV's personnel and employees. JV agrees to perform the JV Shared
Services with the same degree of care, skill and diligence and using the same
operating procedures as would be used in performing similar services for JV's
own benefit.

                3.2.     Lennox, at its sole option may terminate the provision
of the JV Shared Services at any time during the Term of this Agreement by
providing JV with six (6) months prior written notice.

                3.3.     Prior to termination of this Agreement for whatever
reason, Lennox shall ensure that ADP has adequate resources in place to
eliminate the need for the JV Shared Services.

                3.4.     The JV Shared Services provided hereunder shall be
provided by the JV or the Subsidiaries without any warranty as to the
sufficiency, quality or completeness or the suitability of such services for any
purpose. ACCORDINGLY, OTHER THAN AS SPECIFICALLY SET FORTH IN THIS AGREEMENT,
THE JV MAKES NO WARRANTY, EXPRESS OR IMPLIED, WITH RESPECT TO THE JV SHARED
SERVICES PROVIDED HEREIN INCLUDING ANY IMPLIED WARRANTY OR MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

--------------------------------------------------------------------------------

                4.        LENNOX SHARED SERVICES FEES.

                4.1.     In consideration for the Lennox Shared Services, JV
shall pay Lennox for services rendered and reimbursement of expenses incurred in
rendering the Lennox Shared Services (the “Lennox Shared Services Fees”). The
fees set forth on Exhibit B are the initial operating estimates of the annual
Lennox Shared Services Fees which are subject to adjustment as contemplated by
Sections 1.1(k) and 4.2 hereof. To the extent any part of the Lennox Shared
Services Fees is based on an hourly, daily or monthly rate, such rates may be
adjusted annually on January 1 of each year during the Term, and the Lennox
Shared Services Fees shall be adjusted accordingly.

                4.2.     The Lennox Shared Services Fees shall be based on
prices that JV could obtain from independent third parties for the Lennox Shared
Services or the cost for providing such services internally by the JV. If JV
requests a change to the Lennox Shared Services Fees based on a lower price
offered by an independent third party or lower internal cost, and an agreement
cannot be reached with Lennox on a modified price, JV may terminate that service
immediately, at its sole discretion, but must pay any Lennox Shared Services
Fees for such services that were rendered prior to termination.

                4.3.     Lennox shall provide JV with a monthly invoice setting
forth the Lennox Shared Services provided and the corresponding Lennox Shared
Services Fees due thereunder. Payment shall be due within ten (10) days after
receipt of invoice.

                4.4.     Lennox Shared Services Fees due hereunder shall be paid
by JV to Lennox in United States Dollars unless otherwise agreed to in writing
by the Parties. JV shall make payment by depositing the amounts due in the bank
account(s) designated in writing by Lennox.

                4.5.     Upon request, Lennox shall prepare records accurately
showing all costs incurred in connection with providing the Lennox Shared
Services under this Agreement. Such records shall be open to inspection by
representatives or agents of JV at reasonable times and after reasonable advance
notice, for the purpose of verifying the accuracy of the payments made
hereunder.

                5.        JV SHARED SERVICES FEES.

                5.1.     In consideration for the JV Shared Services, Lennox or
ADP shall pay JV for services rendered and reimbursement of expenses incurred in
rendering the JV Shared Services (the “JV Shared Services Fees”). The initial
annual estimate of the JV Shared Services Fees is set forth on Exhibit A which
are subject to adjustment as contemplated by Sections 1.1(g) and 5.2 hereof. To
the extent any part of the JV Shared Services Fees is based on an hourly, daily
or monthly rate, such rates may be adjusted annually on January 1of each year
during the Term, and the JV Shared Services Fees shall be adjusted accordingly.

--------------------------------------------------------------------------------

                5.2.     The JV Shared Services Fees shall be based on prices
that ADP could obtain from independent third parties for the JV Shared Services.
If Lennox requests a change to the JV Shared Services Fees based on a lower
price offered by an independent third party, and an agreement cannot be reached
with JV on a modified price, Lennox or ADP may terminate that service
immediately, at its sole discretion, but must pay any JV Shared Services Fees
for such services that were rendered prior to termination.

                5.3.      JV shall provide Lennox or ADP with a monthly invoice
setting forth the JV Shared Services provided and the corresponding JV Shared
Services Fees due thereunder. Payment shall be due within ten (10) days after
receipt of invoice.

                5.4.     Fees due hereunder shall be paid by Lennox or ADP to JV
in United States Dollars unless otherwise agreed to in writing by the Parties.
Lennox or ADP shall make payment by depositing the amount due in the bank
account(s) designated in writing by JV.

                5.5     Upon request, JV shall prepare records accurately
showing all costs incurred in connection with providing the JV Shared Services
under this Agreement. Such records shall be open to inspection by
representatives or agents of Lennox or ADP at reasonable times and after
reasonable advance notice, for the purpose of verifying the accuracy of the
payments made hereunder.

                6.       CHANGES TO EXHIBIT A AND EXHIBIT B. Lennox agrees to
provide or cause to be provided as part of the Lennox Shared Services, any
service inadvertently omitted from Exhibit B to the extent such service was
provided by Lennox or the Subsidiaries to the Lennox Heat Transfer Business
prior to the Effective Date unless otherwise specifically excluded hereunder,
and subject to a corresponding adjustment to the Lennox Shared Services Fees. JV
agrees to provide any service to ADP as part of the JV Shared Services that was
inadvertently omitted from Exhibit A, to the extent such service was provided by
the Lennox Heat Transfer Business to ADP prior to the Effective Date, unless
otherwise specifically excluded hereunder, and subject to a corresponding
adjustment to the JV Shared Services Fees. In addition, during the Term of this
Agreement, JV or Lennox (on behalf of ADP) may require additional support
services not specified in this Agreement. JV or Lennox agrees to provide such
additional support services as may reasonably be requested by the other Party
during the Term of this Agreement; provided, that terms and fees for such
additional support services are mutually agreed to between the Parties. To the
extent that the Lennox Shared Services, the Lennox Shared Services Fee, the JV
Shared Services, or the JV Shared Services Fees are modified, said modification
shall be made by revising Exhibit A or Exhibit B, as applicable, and causing
such revised Exhibit to be duly signed by the legal representatives of the
Parties and setting forth the effective date of the modification.

--------------------------------------------------------------------------------

                7.        APPROVAL/COMPLIANCE.

                7.1.     Lennox shall obtain or cause the Subsidiaries to
obtain, any and all permits and approvals that are required or necessary in
connection with rendering the Lennox Shared Services and shall perform or cause
the Lennox Shared Services to be performed, in compliance with any and all
applicable laws, regulations and rules.

                7.2.     JV shall obtain any and all permits and approvals that
are required or necessary in connection with rendering the JV Shared Services
and shall perform the JV Shared Services in compliance with any and all
applicable laws, regulations and rules.

                8.       TERM. This Agreement shall commence as of the Date and
shall continue for at least thirty-six (36) months, unless otherwise stated
herein or it is terminated as provided in Clause Eleven below or renewed as
provided in this Clause Eight (the “Term”). This Agreement is renewable on
monthly basis, by written agreement between the Parties, and any period of
renewal shall be included as part of the Term.

                9.        LABOR RELATIONS.

                9.1.     Lennox shall be solely responsible and liable for any
labor obligations under the applicable provisions of labor laws regarding any
employees and/or workers it or the Subsidiaries may contract, directly or
indirectly, to render the Lennox Shared Services. JV shall be solely responsible
and liable for any labor obligations under the applicable provisions of labor
laws regarding any employees and/or workers it may contract, directly or
indirectly, to render the JV Shared Services.

                9.2.     Lennox shall pay or reimburse JV for any payment or
liability incurred by JV, in relation to any labor obligation derived of or as a
consequence of this Agreement with respect to the employees of Lennox or the
Subsidiaries. JV shall pay or reimburse Lennox and ADP for any payment or
liability incurred by Lennox or ADP, in relation to any labor obligation derived
of or as a consequence of this Agreement with respect to the employees of JV.

                10.     INDEMNIFICATION; LIMITATIONS OF LIABILITY .

                10.1.  With respect to any claims, losses, damages, liabilities
or expenses (including reasonable attorneys' fees) ("Losses") incurred by JV,
Lennox will indemnify and hold JV harmless from and against any Losses arising
out of the acts or omissions of Lennox, or in connection with Lennox’s
performance under this Agreement. With respect to any Losses incurred by Lennox
or ADP, JV will indemnify and hold Lennox and ADP harmless from and against any
Losses arising out of the acts or omissions of JV, or in connection with JV’s
performance under this Agreement.

                10.2.  Except as provided for in Section 10.1, neither Party
shall be liable to the other for any consequential, special, incidental,
exemplary or punitive damages.

--------------------------------------------------------------------------------

                10.3.  Except as provided for in Section 10.1, JV's sole
liability to Lennox and its employees in connection with the Lennox Shared
Services is limited to the payment of invoices for actual Lennox Shared Services
rendered. Except as provided for in Section 10.1, Lennox’s sole liability to JV
and its employees in connection with the JV Shared Services is limited to the
payment of invoices for actual JV Shared Services rendered.

                11.    TERMINATION. This Agreement may be terminated at any time
(i) by the mutual consent of the Parties in writing, or (ii) pursuant to a
written notice (“Default Notice”) by JV or Lennox to the other, given no less
than thirty (30) calendar days in advance of the desired date of termination, in
the event that:

                (a)     either Party hereto defaults in its performance of any
material obligations hereunder and fails to remedy such default within the term
of the Default Notice; and/or

                (b)     either Party hereto commences bankruptcy or liquidation
proceedings, becomes insolvent, ceases or threatens to cease to carry on
business or loses control over a substantial part of its assets whether through
the appointment of a receiver or otherwise.

                12.   GOVERNING LAW; FORUM. This Agreement shall be construed,
enforced and executed pursuant to the laws of the state of New York. For
anything pertaining to the interpretation, execution and/or enforcement of this
Agreement, the Parties irrevocably submit themselves to the exclusive
jurisdiction of the federal district courts within the state of Delaware, and
hereby waive any claim constituting such courts as an inconvenient forum. All
Disputes shall be settled in accordance with the procedures set forth in this
Section 12 and in Exhibit C hereto.

                13.   MISCELLANEOUS PROVISIONS.

                13.1. Notices; Addresses. All notices required hereunder shall
be in writing and shall be effective as set forth herein. Such notices shall be
delivered personally or sent by facsimile or via specialized courier, to the
addresses and facsimile numbers set forth below by the Parties, unless notice of
change of address and/or facsimile number is given in writing by a Party in
accordance with the foregoing to the other Party, in which case any notices
shall be sent to such new addresses and/or facsimile numbers.

Lennox: Lennox International Inc. 2140 Lake Park Blvd. Richardson, TX 75080
Telephone: 972-497-5000 Facsimile: 972-497-6660 Att'n:  Chief Legal Officer

--------------------------------------------------------------------------------

JV: [to be provided at signing]


Telephone:

Facsimile:

Att'n:

                13.2. Acts Of God; Force Majeure. In the event that lawful
performance of this Agreement or any part hereof, by either Party hereto, shall
be deemed impossible to fulfill by or as a consequence of any law or any act of
any government having jurisdiction over such Party, such Party shall not be
considered in default hereunder by reason of any failure to perform occasioned
thereby. Any delay in the performance of any other obligations of either Party
hereunder shall be excused if, and to the extent, caused by occurrences beyond
such Party’s reasonable control, including Acts of God or force majeure, such as
governmental orders or restrictions, war, warlike conditions, hostilities,
sanctions, mobilization, blockade, embargoes, strikes or other major labor
troubles or any other cause or causes that cannot be reasonably controlled by
either Party.

                13.3. Entire Agreement. This Agreement sets forth the entire
agreement and understanding of the Parties in respect of the transactions
contemplated by this Agreement and supersedes and cancels any previous
understanding or agreement between the Parties relating to the Lennox Shared
Services or the JV Shared Services.

                13.4.  Relationship. Lennox and the Subsidiaries are independent
contractors providing Lennox Shared Services to JV, and JV is an independent
contractor providing JV Shared Services to ADP. This Agreement does not create
an employee/employer relationship between the Parties, nor is the intent that an
agency, partnership, distribution, or representation be formed by this
Agreement. Neither Party shall have the right, power or authority to make
representations or warranties nor to contract debts or other obligations in the
name of or on behalf of the other Party except to the extent authorized by this
Agreement or by the other Party.

                13.5. Waiver. Any waiver by JV or Lennox of a breach of any term
or condition of this Agreement shall not be considered as a waiver of any
subsequent breach of any term or condition hereof.

                13.6. Subcontracting or Assignment. Neither Party shall
subcontract or assign any of its rights or obligations under this Agreement
without the prior written consent of the other Party, such consent not to be
unreasonably withheld. This Agreement will be binding upon and inure to the
benefit of each Party and their respective legal representatives, successors and
permitted assigns, if any.

                13.7. Severability. Should any provision of this Agreement be
held to be illegal or in conflict with any applicable law, the validity of the
remaining provisions shall not be affected thereby.

--------------------------------------------------------------------------------

                13.8. Modifications or Amendments. No modifications or
amendments of this Agreement will be effective unless made in writing and signed
by both Parties.

                13.9. Headings and Captions. The headings and captions of the
various Clauses of this Agreement are for convenience of reference only and will
in no way modify or affect the meaning or construction of any of the terms or
provisions of this Agreement.

                IN WITNESS WHEREOF, the Parties hereto being fully cognizant of
the terms and conditions hereof have caused this Agreement to be executed by
their legal representatives as of the date first above written in the places
indicated in each case.

--------------------------------------------------------------------------------

Lennox: JV: Lennox International Inc. Outokumpu Heatcraft USA LLC By:  /s/ Carl
E. Edwards, Jr. By:    /s/ Kalevi Nikkilä Name:  Carl E. Edwards, Jr.
Name:_______________________ Title:  EVP      Title: _______________________


Outokumpu Heatcraft B.V.

By:    /s/ Kalevi Nikkilä
Name:________________________
Title:_________________________